Case 16-45511   Doc 54   Filed 07/24/19 Entered 07/24/19 14:25:34   Main Document
                                      Pg 1 of 5
Case 16-45511   Doc 54   Filed 07/24/19 Entered 07/24/19 14:25:34   Main Document
                                      Pg 2 of 5
Case 16-45511   Doc 54   Filed 07/24/19 Entered 07/24/19 14:25:34   Main Document
                                      Pg 3 of 5
Case 16-45511   Doc 54   Filed 07/24/19 Entered 07/24/19 14:25:34   Main Document
                                      Pg 4 of 5
Case 16-45511        Doc 54     Filed 07/24/19 Entered 07/24/19 14:25:34          Main Document
                                             Pg 5 of 5


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

 In Re:                                            Case No. 16-45511

 Robin Bradley                                     Chapter 13

 Debtor.                                           Judge Barry S. Schermer

                                  CERTIFICATE OF SERVICE

I certify that on July 24, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Jack Justin Adams, Debtor’s Counsel
          contact@thinkadamslaw.com

          Diana S. Daugherty, Chapter 13 Trustee
          standing_trustee@ch13stl.com

          Office of the United States Trustee
          ustpregion13.sl.ecf@usdoj.gov

I further certify that on July 24, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Robin Bradley, Debtor
          4079 Calavera Drive
          Florissant, MO 63033


 Dated: July 24, 2019                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
